I should confess, Mr. President, that every year that I have approached this rostrum-and I have been doing so, off and on, for 31 years-I have felt increasingly like a defendant about to be asked why judgment should not be rendered against him. I submit that it is of primary importance that we should face up to the growing skepticism, cynicism and even hostility with which our deliberations are viewed by many, and I propose to address myself to this problem in the course of these remarks.
50.	No doubt, Sir, you and the Secretary-General have shared this unease, and it was for that reason that I hesitated to offer you at this time the ritual congratulations upon your well-deserved election to the presidency of the General Assembly this year. The controversies and confrontations that marked past sessions did not seem to provide favorable and happy auguries for your incumbency.

51.	None the less, I avail myself of this traditional opportunity to extend to you my most cordial and sincere wishes for your success, and indeed to express my confidence that you will achieve it with the personal qualities of leadership which you have more than amply demonstrated in guiding the complicated negotiations on the law of the sea, as well as the devotion and dedication, displayed during your many years of service here, to the ideals and objectives of the United Nations.
52.	Yet we would be less than honest with ourselves were we not to admit that our Organization is in crisis. That is a hackneyed way of putting it, and it would be even more commonplace to call it a crisis of confidence, even of self-confidence. But the fact is that many-too many- outside our Organization, and even inside it, have lost confidence in it. They no longer believe, as they once believed, in the United Nations, in the way in which it works, in its mission, in its relevance.
53.	This skepticism is focused, above all, on this General Assembly, where it is claimed that a so-called automatic majority imposes its will without rhyme or reason, deaf to argument, contemptuous of compromise, coherent only in cant and prejudice, approving resolutions that cannot be realistically enforced, proclaiming objectives that cannot be reasonably achieved. What is more, it is charged that this majority is not a majority at all, but a conspiracy of willful minorities, each pursuing its own selfish purpose or advantage, or coercing the real majority into a meaningless unity under threats of exclusion and isolation.
54.	There is an easy way to dismiss these accusations. One can reply that the skeptics, critics and cynics come from some of the rich industrial Powers that have seen their own automatic majorities of the past dwindle and disappear, that are frustrated by the united political will of their former colonies and clients, and that fear the end of the old international economic order, whose inequitable privileges and advantages they are determined to defend and preserve.
55.	I have said that that is an easy answer. I suggest that it may also be a superficial and even dangerous view: superficial, because it does not correspond to the realities of the world in which we live; and dangerous, because it invites division and confrontation. We are all going through an era of profound changes in international relations, and in a time of change the primordial need is for adjustment and acceptance of that adjustment.
56.	Those of us who met in San Francisco in 1945 and who worked in and with the United Nations in the following two decades-personally, I have missed only about five sessions of the General Assembly-look back now and have reason to exclaim: "How the United Nations has changed! " And that is perhaps at the bottom of the disenchantment, even the shock, experienced by many of the present critics of the Organization and our General Assembly.
57.	Of course the United Nations has changed. It has changed because the world ha? changed-changed in ways that the United Nations itself helped to bring about. It may be that some of the founding fathers .at San Francisco sought or hoped to immobilize the patterns of power at the end of the Second World War, to-so to speak-stop the world at 1945. If so, such a hope was unfounded and doomed.
58.	But speaking for myself, I must say that that was not my view or expectation when I helped to write the Charter in 1945. I have always had a kinetic view of the United Nations; I have always believed that the United Nations was and should be an instrument of change, that change was its mission: change in the old colonial empires, with the emancipation of subject peoples; change in the structures of racial and sex discrimination; change in the inequitable economic relations between the suppliers of raw materials and the manufacturers of industrial goods; change in a world of unendurable division between rich and poor, starving and well fed, the princes and the potentates managing the future, and the wretched without a future.
59.	Now the process of change has reached its critical point and, as in the past, it can best be judged in this General Assembly. If the balance of forces here is what it is, it is because that is what our world is like. We are out of Bretton Woods, thank God, and we have not remained asleep since Lake Success. We cannot keep the calendar at 1945.
60.	That is what I should like the skeptics, critics and cynics to bear in mind when they pass judgment on the work and the workings of the General Assembly. Our task now, as -in my conception- it has always been, is to bring about a better world, and that means necessarily to change the world. Our task here is to voice the demand of the majority, a true majority, of the inhabitants of this earth, for a meaningful change in their lives, to seek and promote that change, to ease the essential adjustments to that change, not through recrimination and confrontation, but through the recognition and reconciliation of legitimate interests,
61.	If we consider the world as it really is today, we shall, I submit, understand that in bringing about the change we covet the arbitrary imposition of the will of one side upon the other can lead us nowhere. The so-called automatic numerical majority in the General Assembly is in real terms matched by what a Spanish wit called the vast minority- the vast minority of wealth and power constituted by the industrial States. Indeed, they have nothing to fear but their own short-sightedness and selfishness.
62.	Having said what I felt needed to be said, allow me now to undertake a brief review of the foreign policy of my Government. We in Manila too, and foremost among us our President Ferdinand E. Marcos, have for the past several years taken a hard look at the world as it really is, now in 1976, and not as it was in 1945.
63.	Without fanfare we have in fact brought about a basic reorientation of our foreign policy as far-reaching in its implications for our foreign relations as those of our revolutionary new society are for our national development.
64.	As recently as 1972 we had no diplomatic relations with a single socialist State. We have since quietly rectified that omission. Our establishment of diplomatic relations with the People's Republic of China last year, and with the Union of Soviet Socialist Republics last June, completed the normalization of our relations with the leading socialist countries.
65.	At the same time, determined to maintain cordial relations with all friendly countries regardless of differences in ideology and social systems, we have steadily expanded our diplomatic links with developing countries in Asia, Africa and Latin America- most recently with our neighbors Democratic Kampuchea and the Socialist Republic of Viet Nam; with the Somali Democratic Republic, the Central African Republic and the Gabonese Republic, in Africa; and with Cuba and the Commonwealth of the Bahamas in Latin America.
66.	To the newly admitted Republic of Seychelles we extend a warm welcome and the assurance of our readiness to develop amicable and mutually beneficial relations.
67.	The fundamental reorientation of our foreign policy is reflected not only in its enlarged scope but also in its content and direction. We have been moving with deliberate speed towards non-alignment-non-alignment in its true sense-a course made possible by our disengagement from the South-East Asia Treaty Organization, which we have helped to phase out; by the review of our bilateral defense agreements with the United States, in which we have reaffirmed Philippine sovereignty over the military bases in our territory we are seeking to reduce further the period of their occupancy and insisting on strict adherence to their defensive purpose; and by our establishment of diplomatic and trade relations with the great majority of socialist States.
68.	We have also consolidated our identification with the third world of developing countries by a series of significant initiatives including the hosting of the Third Ministerial Meeting' of the Group of 77 in Manila last January and February and the personal participation of President Marcos at the fourth session of UNCTAD in Nairobi last May. At that Conference, as the chosen spokesman of the Group of 77, President Marcos presented the Manila Declaration and Program of Action  embodying the Group's positions on the great issues pertaining to the new international economic order. He seized the opportunity to speak forcefully on the need for change. He said:
"The time has come for the dominant powers to renounce their desire for national advantage, to proclaim an end to all unequal relationships which the developing countries have had to accept as former possessions, protectorates or colonies... If the rich do not intervene to hasten the. growth of the tinder-developed countries, they cannot hope to avoid being themselves caught under the weight of those whom they will not help."
69.	Earlier in Manila President Marcos had said in his opening address to the Group of 77 ministerial meeting:
"Power itself cannot be indefinitely monopolized; it should be shared progressively among nations if we are to inhabit a tranquil and orderly world... And unless there is an equitable sharing of the world's resources, it could not be a question of whether, but how soon, the ever-growing number of the world's poor would challenge the ever-diminishing number of the rich for the just sharing of those resources."
70.	The Philippine commitment to the new international economic order, be it noted, goes beyond lip service. Out of our modest resources the Philippines has pledged $US SO million to initiate the common fund for the integrated program on commodities, one of the key-stones of the new international economic order. The Philippines has also subscribed to a common fund for the least developed countries with a contribution of $US 500,000 over a three-year period.
71.	These actions reflect our concept of the new inter-national economic order as an edifice with three levels. At the national level each country should strive to put its own house in order, rectifying economic and social inequalities, ensuring a full share for every citizen in the benefits as well as the tasks of national development, improving the quality of life nationwide. This is precisely what in essence we have been doing for the past four years in our new society. We are, of course, doing this primarily for the benefit of our own people, but we are also hoping that our new society could become a microcosm of what the new international economic order should be on a global scale.
72.	At the regional level we are hard at work in the Association of South-East Asian Nations [ASEAN] with our neighbors and associates Indonesia, Malaysia, Singapore and Thailand. At an historic summit meeting in Bali last December the Heads of Government of the ASEAN countries resolved to co-operate in accelerating the economic development of the member countries. At the same time the foundation was laid for regional collaboration in selected industries.
73.	We in ASEAN have our differences: religious differences, ethnic differences, differences in political and social systems. But we are united on some things which we consider important: to secure a better life for our peoples; to do everything we can, individually and collectively, to enhance the prospects for peace and to maintain the climate of freedom in our region; to support with our combined strength the concerted efforts of the third world to restructure the world economic order on the basis of justice and equality for all Members of the international community.
74.	ASEAN is still misunderstood and sometimes maligned and misrepresented. This has not deterred us from extending the hand of friendship and peaceful collaboration to all our neighbors in South-East Asia.

75.	To the great Powers, we say simply, "Please leave us alone", Kindly refrain from making South-East Asia an arena of your competing ambitions. All we want is to proceed unhampered with our own development. ASEAN is not an insignificant association. Its member nations, with a combined population of over 230 million people, inhabit an area strategically situated, rich in natural resources, potentially powerful. But our ambition is limited to seeing South-East Asia become a zone of peace, freedom and neutrality. In his policy statement on the opening day of the general debate this year, Mr. Krishna Raj Aryal, Foreign Minister of Nepal, correctly described the ASEAN proposal towards this end as: "a constructive effort towards the strengthening of the peace, stability and development of the South-East Asian region" [5th meeting, para. 174]. We welcome with deep appreciation his statement that Nepal "fully and strongly support [s] this effort [ibid].
76.	At the international level the paramount need is for what we may describe as economic decolonization and for the democratization of the world's antiquated and inequitable economic structure. This is the new imperative of our time. The goal would be, in effect, a decentralization of economic power, as well as a fairer and more balanced pattern of consumption and distribution.
77.	The time is past when developed countries could isolate themselves from the problems of the developing countries. That time is past. Like it or not, we all belong to one world, which cannot be half-rich and half-poor, or, to be more precise, one-third rich and two-thirds poor. The alleviation of poverty is a shared and collective obligation of the world community.
78.	So is the liquidation of the remaining pockets of that older and more blatant form of colonialism: the physical subjugation of one people by another. Nowhere is this duty more pressing today than in southern Africa, where rampant oppression and racism have provoked violent uprisings threatening the peace of the entire region. The remnants of colonial tyranny and exploitation have absolutely no place in the new world order now being built.
79.	Through the years, the Philippines has consistently and uncompromisingly supported the righteous cause of the African peoples. We helped write the provision on self-determination in the United Nations Charter in 1945, and have since then faithfully espoused the right of all colonial countries and peoples to independence. With the progress of decolonization elsewhere, our profound concern with the attainment of this major United Nations goal has increasingly focused on Africa.
80.	In the case of southern Africa, the Philippines has scrupulously implemented United Nations decisions, including the application of economic sanctions, the severance of diplomatic and consular relations, and even the observance of sanctions in the field of sports. We dare say that few can match, let alone surpass, that record.
81.	In this context, we welcome the determined ongoing efforts to find peaceful solutions, acceptable to all concerned, to the explosive confrontations in Namibia, Zimbabwe and South Africa, and we earnestly and prayerfully hope that those efforts will succeed.
82.	Care should be taken, however, to ensure that the formulas offered for transition to majority rule in Zimbabwe, or Southern Rhodesia, should conform to the legitimate demands of the African people. Proposed solutions should not be dictated by expediency or solely by considerations for the balance of power. They should first and foremost be just solutions, consonant with the Charter and with the expressed desires and aspirations of the African people.
83.	In the case of Namibia, the right of its people to self-determination and independence should be upheld. The Philippines joins in the demand for the withdrawal by South Africa from Namibia to enable its people to achieve freedom and independence in accordance with relevant General Assembly and Security Council resolutions.
84.	South Africa continues to be a symbol of the travesty of the principles of the Charter and of the Universal Declaration of Human Rights. By its continued repression of the black majority of South Africa, the white minority regime of that country stands condemned by world public opinion, and becomes subject to the provisions of the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII)], which came into force last July. Meanwhile, the struggle against apartheid through diplomatic, cultural, economic and other means should be steadfastly pursued.
85.	I wish to speak now about two aspects of terrorism, and first, about nuclear terrorism. There is all too little separating the zealot from the nuclear trigger. Adequate safeguards have not been made available to protect nuclear reprocessing plants and transportation facilities. Since nuclear secrets are no longer sEcrets, die danger of nuclear terrorism increases with each passing day. It is no longer a science-fiction scenario to foresee a city held hostage and a nation rendered impotent by the threat of a nuclear explosion.
86.	The second aspect of terrorism-and this I want to emphasize and to refer to now-is the taking of innocent hostages, which has become widespread in the hijacking of airliners. Stringent international measures can undoubtedly be directed toward the protection of the innocent, in addition to those which now exist under the terms of The Hague Convention for the Suppression of Unlawful Seizure of Aircraft, and the Montreal Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, and through the elaboration of the Standards and Practices Governing Airport Security and Aircraft Safety recommended by the International Civil Aviation Organization. The taking of innocent hostages is a heinous crime, and the Government of the Philippines, itself a victim of several aerial hijackings, will vigorously support the development of legal instruments and measures directed toward its inhibition and suppression. We now have before the Assembly the proposal of the Federal Republic of Germany [A/31/242].
87.	I turn now to the vital question of disarmament. We share the general concern over the lack of progress in disarmament. The situation has, in fact, been deteriorating, as the Foreign Minister of Singapore, Mr. S. Rajaratnam, reminded us the other day in his thoughtful and thought- provoking policy statement [10th meeting]. I suggest that that statement be reread by the members of the General Assembly.
88.	We are deeply disturbed by the continuing upward trend in the production, stockpiling and proliferation of armaments and particularly of the means for the production of nuclear armaments. The years go by, but not one plane or missile is dismantled except because of old age, to be replaced by new and ever more destructive models; and although we grow accustomed to their presence, they pose an ever greater threat to the survival of mankind.
89.	The world has become increasingly alarmed-and rightly so-about the spread of the means to produce nuclear weaponry. But the threat inherent in the continued "horizontal proliferation" of nuclear capacity is not as immediate as the continued "vertical proliferation" in the arms race among the nuclear Powers, Their failure to effect cutbacks in nuclear arms, or even cutbacks in ceilings for strategic nuclear systems, is a source of the gravest disappointment and alarm.
90.	The wastage in resources that could otherwise be put to constructive uses is, indeed, staggering. As the Secretary- General has reminded us:
"Resources devoted to the arms race since the end of the Second World War have exceeded $6,000 billion, which is roughly equivalent to the 1976 gross national product of the entire world". [A/31/I/Add. 1, sect. V].That is tragic, indeed.
91.	It is time, certainly, for an act of high statesmanship which can break the vicious circle of action and reaction now spiraling towards catastrophe. An announcement, for instance, ending all nuclear tests and placing a moratorium on peaceful nuclear explosions could break the present deadlock and set in motion the processes of successful negotiations. The renunciation of the most deadly chemical weapons-nerve gases-could also lead to successful negotiations, as a similar initiative did in the case of biological weapons, which are now banned from national arsenals and destroyed.
92.	What, additionally, can the United Nations do? If a world disarmament conference cannot be held under appropriate United Nations auspices, the Philippines is prepared to support the proposal of the non-aligned group to hold a special session of the General Assembly in 1977, devoted to the problems of the arms race and disarmament.  This is the very least we can do during the so-called Disarmament Decade, now fast running out.
93.	The instrumentalities which we employ to reach decisions and agreements, and to carry out and implement their terms, must be adequate to the task. When I noted on the occasion of the twenty-fifth anniversary of the United Nations  that it had proved remarkably adaptable, and its founders unusually prescient, I also pointed out that the Organization was not adequate in all respects to the new requirements confronting it.
94.	This realization was shared by others, and we are gratified that a large majority of Members now agree that a review of the structure of the United Nations, of its Charter and of possible improvements in both is, as I stated during the twenty-fifth anniversary session, "no longer deferrable". We welcomed the establishment by the General Assembly at its; twenty-ninth session of an Ad Hoc Committee on the Charter of the United Nations to consider the observations of Governments on needed changes in the United Nations Charter, specific proposals for enhancing the ability of the United Nations to achieve its purposes, and any other suggestions for the more effective functioning of the United Nations, whether or not they would require amendments to the Charter [resolution 3349 (XXIX)].
95.	Upon the far-sighted initiative of the Government of Romania, this Committee has now become the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, and its membership has been increased a second time, to 47 [resolution 3499 (XXX)]. During its meetings this year, the Special Committee began its substantive work considering item by item the suggestions of members. Many valuable and innovative suggestions were made, and a number of members submitted working papers. We look forward to the renewal of the mandate of the Special Committee with very broad support, and to the continuation of its valuable work in the coming year.
96.	We cannot, and will not, rest in this task until the United Nations is adequately equipped with the machinery and mechanisms it needs in the field of peace-keeping, the peaceful settlement of disputes, decision-making and the promotion and protection of human rights. Whatever the reasons for inaction on the part of its Members with regard to the major problems and tasks facing the United Nations, the excuse of the inadequacy of the world Organization must be removed once and for all by its improvement.
97.	We have the responsibility to assure for present and future generations that the spaceship, earth, has an adequately instrumented guidance center to direct it through the trying, yet creative, days that lie before us. And what is that global guidance center, if not this United Nations?
98.	I should like to conclude this statement with a brief tribute to our Secretary-General, Mr. Kurt Waldheim, whose term of office ends in December this year. He has done an outstanding job at an extremely difficult time in the life of the United Nations-a time, as I have noted, of disenchantment and even of antagonism towards the Organization, and a time, moreover, of portentous change, marking a far-reaching shift in emphasis from political confrontations between great Powers to an economic dialog between the rich and the poor nations which could shape the future of our world. As he has correctly observed:
"Although East-West problems persist in many fields, the North-South relationship is in one form or another increasingly the basic theme of our debates". [A/31/ 1/Add.l, sect. II].
While effectively practicing "quiet diplomacy"-he is a quiet man-to forestall violence in southern Africa, to maintain the precarious peace in Cyprus and in the Middle East, and to damp down dangerous tensions in other places, the Secretary-General has also performed invaluable service in facilitating die crucial dialog on the new international economic order. The key office of Secretary-General could not have been placed in better hands during this time of historic change and transition. In our estimation, Secretary-General Waldheim deserves to be highly commended for a difficult job well done.
